—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered May 22, 2000, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s solicitation of testimony from two police witnesses regarding his prearrest silence on the People’s direct case deprived him of á fair trial is only partially preserved for appellate review (see CPL 470.05 *430[2]). In any event, the defendant’s claim is without merit. Given the extremely limited context in which the defendant’s prearrest silence was raised by the prosecutor, the court’s charge to the jury, and the evidence of the defendant’s guilt, any error was harmless (see People v Crimmins, 36 NY2d 230, 242 [1975]; see also People v Wong, 201 AD2d 688 [1994]; People v Gluckowski, 174 AD2d 752, 753 [1991]). Ritter, J.P., Altman, Krausman and Crane, JJ., concur.